Title: From John Adams to Henry Knox, 30 March 1797
From: Adams, John
To: Knox, Henry



Dear Sir
Philadelphia March 30th 1797

I received with much pleasure your favor of the 19th. If I Should meet with any “roses” in my Path, I Shall thank you for your Congratulations, and when I set my foot on “Thorns” as I Certainly shall, I shall thank you Equally for your Condolence, But when you assure me that you “feel a Confidence in the Safety of our Political Bark” you give me much Comfort, and I pray you may not be disappointed—
It is a delicate thing for me to speak of the late Election. To my self personally “my Elevation” might be a matter of Indifference or rather of aversion, Had Mr. Jay or Some Others been in question, it might have less mortified my Vanity and infinitely less alarmed my apprehensions for the Public But to see such a Character as Jefferson, and much more such an unknown being as Pinckney brought over my Lead and trampling on the Bellies of hundreds of other men infinitely his Superiors in Talents, Services, and Reputation, filled me with apprehensions for the Safety of us all, it demonstrated to me, that if the project Succeeded our Constitution Could not have lasted four years; we Should have been set afloat and landed the Lord knows where—That must be a Sordid people indeed, a people destitute of a Sense of Honor Equity and Character, that could submit to be governed, and see hundreds of its most meritorious men Public Men governed by a Pinckney under an Elective government. Hereditary government when it imposes young, new, inexperienced Men upon the Public has its Compensations and Equivalent, but Elective government have none. I mean by this no disrespect to Mr: Pinckney. I believe him a worthy Man, I speak only by Comparison with others—
I have it much at heart to Settle all disputes with France and nothing shall be wanting on my part to accomplish it—Excepting a Violation of our faith and a Sacrifice of our honor. But Old as I am, War is even to me less dreadful to me than Iniquity or deserved disgrace—No thing can be done of much moment in the way even of negotiation without the Senate and no thing else without Congress
Your project has been long ago considered and determine on—Mr: Jefferson would not go, his reasons are obvious, he has a Station assigned him by the Nation, which he has no right to quit, nor have I any right perhaps to Call him from. I may hereafter communicate to you, what I have never communicated to any other, what has passed upon the Subject, the Circumstance of Rank is too much. We shall never be respected in Europe while we confound Ranks in this manner, in their Eyes the Chief Justice was too much to send to England, I have Plans in Contemplation that I dare say will satisfy you when they come to be develloped—I regret the time that must be Lost before the Senate and Representatives Can assemble. If we wish not to be degraded in the Eyes of foreigners we must not degrade ourselves—What would have been thought in France Europe if the King of France had sent Monsieur his Eldest Brother as an Envoy? What of the King of England if he had sent the prince of Wales? Mr: Jefferson in Essence is the Same Situation. He is the first prince of the Country and the Heir apparent to the sovereign authority quod hoc—His consideration in France is nothing. They Consider nobody but themselves. Their apparent Respect and real Contempt for all men and all Nations but Frenchmen are proverbially among themselves,—They think it is in their power to give Characters and destroy Characters as they please—and they have no other rule but to give reputation to their Fools and to destroy the reputation of all who will not be their Fools—Their Efforts to “populariser” Jefferson and to “depopulariser Washington are all upon this principle, to a Frenchman the most important man in the world is himself and the most important nation is France, he thinks France ought to govern all nations and that he ought to govern France. Every man and nation that agrees to this he is willing to populariser. Every man and nation that disputes it doubts it he will depopulariser if he Can.
This is all in Confidence from Sir your / Very humble Servant
John Adams